Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO
                            Magistrate Judge S. Kato Crews


CASE NO. 1:20-cr-00063-DDD

UNITED STATES OF AMERICA,

         Plaintiff,

v.

JAMES LESTER REED,

         Defendant.


            ORDER GRANTING PETITION, AND ORDER OF DETENTION


         Defendant James Reed was indicted on one count alleging a violation of 18

U.S.C. § 922(g)(1)—possession of a firearm or ammunition by a convicted felon. On

March 10, 2020, this Court ordered Mr. Reed’s pretrial detention after he waived his

detention hearing. [#16.] 1 Mr. Reed later filed a Motion to Revoke Detention Order

[#30]. This Court granted that motion after a hearing. On June 25, 2020, this Court

ordered Mr. Reed’s release on a combination of conditions. [#48.] The two conditions

of release relevant to this matter include: (1) the condition Mr. Reed not violate

federal, state, or local law while on release, and (2) the condition he submit to random




1   The Court uses “[#__]” to refer to entries in the CM/ECF electronic docket.
                                            1
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 2 of 12




testing for a prohibited substance. [Id.] The record reflects Mr. Reed met the

conditions of his release at least through October 26, 2020. [#64 (Court only).]

      On December 1, 2020, while on pretrial release, Mr. Reed pleaded guilty to the

single count in the indictment. [#69.] District Judge Domenico accepted the plea and

continued Mr. Reed’s bond. Mr. Reed now awaits sentencing, which is currently set

for March 2, 2021.

      On January 19, 2021, Probation Officer Becker filed a Petition for Warrant on

Defendant on Pretrial Release (“Petition”). [#72.] The Petition alleges Mr. Reed

violated conditions of his pretrial release by (1) committing state crimes in January

2021, and (2) failing to participate in random testing for a prohibited substance in

September 2020 and January 2021. Mr. Reed was arrested on the Petition on January

26, 2021; he made his Initial Appearance on the Petition that same day. [#75.]

      This Court held a hearing on the Petition by virtual teleconference on January

29, 2021, and took the matter under advisement. 18 U.S.C. § 3148(b) (“To the extent

practicable, a person charged with violating the condition of release that such person

not commit a Federal, State, or local crime during the period of release, shall be

brought before the judicial officer who ordered the release and whose order is alleged

to have been violated.”). The Court received exhibits into evidence offered by both

parties. [#85 (Government exhibit); #86 (defense exhibit).] The only witness to testify

was Probation Officer Becker, whom the Government called. Both sides had a full

and fair opportunity to present their witnesses and other evidence, test and cross-


                                          2
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 3 of 12




examine the same, and make their arguments. Having considered matters from the

hearing, the docket, and applicable law, the Court GRANTS the Petition and

ORDERS Mr. Reed’s release be revoked and he be detained pending sentencing.

                                  Legal Principles

1.    18 U.S.C. § 3148 Re: Sanctions for Violating Conditions of Release

      A person who violates a condition of pretrial release is subject to a revocation

of release, an order of detention, and a prosecution for contempt. 18 U.S.C. § 3142(a).

After a hearing, the court may issue orders of revocation and detention if it finds at

least one of two things: (1) probable cause to believe the person has committed a

federal, state, or local crime while on release; or, (2) clear and convincing evidence

the person has violated any other condition of release. Id. at § 3142(b). The court must

also consider the factors under 18 U.S.C. § 3142(g) and find either: (1) there is no

condition or combination of conditions of release to assure the person will not flee or

pose a danger to the safety of any other person or the community; or (2) the person is

unlikely to abide by any condition or combination of conditions of release. Id. at §

3142(b)(2). If there is probable cause to believe the person committed a federal, state,

or local felony while on release, “a rebuttable presumption arises that no condition or

combination of conditions will assure that the person will not pose a danger to the

safety of any other person or the community.” Id.

      The Tenth Circuit has determined that probable cause under § 3148(b)(1)(A)

“requires only that the facts available to the judicial officer warrant a man


                                           3
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 4 of 12




of reasonable caution in the belief that the defendant has committed a crime while on

bail.” United States v. Cook, 880 F.2d 1158, 1160 (10th Cir. 1989) (internal quotations

and citation omitted). Under this standard, evidence such as reliable police reports

or sworn criminal complaints may be sufficient to establish the requisite probable

cause. See United States v. Quirion, 808 F. Supp.2d 343, 345 (D. Me. 2011) (“Here the

Government has produced a reliable police report, as well as a state criminal

complaint sworn to and filed in Maine District Court in Caribou. The Court finds this

sufficient to establish probable cause that Mr. Quirion has committed a crime while

on release in violation of the conditions of his release.”)

2.    18 U.S.C. § 3143 Re: Release or Detention Pending Sentencing

      Although this matter originates from a Petition seeking revocation of Mr.

Reed’s pretrial release, Mr. Reed is no longer subject to pretrial detention because he

has now pleaded guilty and awaits sentencing. See U.S. v. Frye, 202 F. App'x 308

(10th Cir. 2006) (applying § 3143 after pre-trial detainee's guilty plea); Berry v. City

of Muskogee, Okl., 900 F.2d 1489, 1493 (10th Cir. 1990) ("We see no reason to treat

incarcerated persons whose guilt has been adjudicated formally but who await

sentencing like pretrial detainees, who are detained primarily to ensure their

presence at trial and who cannot be punished... ."). Thus, § 3143 governs the subject

of Mr. Reed’s detention.

      Under that section, he must “be detained, unless the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to


                                            4
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 5 of 12




the safety of any other person or the community if released under section 3142(b) or

(c).” 18 U.S.C. § 3143(a)(2). Courts have interpreted this to mean detention is the rule

under § 3143 absent a finding by clear and convincing evidence the person is not

likely to flee or pose a danger. See Quirion, 808 F. Supp. 2d at 345 (“Detention,

therefore, is the general rule [under § 3143].”).

                                        Analysis

1.       Whether the Government Established a Violation of the Conditions

         of Release by Clear and Convincing Evidence

         The Petition alleges Mr. Reed violated the condition requiring him to submit

to random drug testing. Specifically, it alleges he missed random urinalysis (UA)

testing on September 21, 2020, and January 12, 2021. The Court finds Probation

Officer Becker’s testimony credible regarding the missed UA on January 12, 2021. 2

She testified she was informed by the testing facility about this missed UA. She

further testified she spoke to Mr. Reed on January 14 about this missed UA, and he

offered to take (and did take) a UA that day because of the one he missed on January

12.

         The Court received a declaration from Mr. Reed’s girlfriend, Leasia Robinson,

made pursuant to 28 U.S.C. § 1746 (“Robinson Declaration”). The Robinson

Declaration purports to refute Mr. Reed’s missed UA on January 12. But on closer

examination, the Robinson Declaration does not directly refute the evidence before


2   Probation Officer Becker supervised Mr. Reed the duration of his pretrial release.
                                            5
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 6 of 12




the Court because Ms. Robinson does not identify a specific date in January. Based

on Probation Officer Becker’s unrefuted testimony, the Government has established

by clear and convincing evidence that Mr. Reed violated the condition of his release

requiring that he submit to random drug testing based on his missed UA on January

12, 2021.

      The Court, however, does not find the Government established clear and

convincing evidence Mr. Reed missed the September 21, 2020 UA. That date conflicts

with the record evidence (corroborated by Probation Officer Becker during her

testimony) that Mr. Reed met the conditions of his release through October 26, 2020.

[#64 (Court only).]

2.    Whether There is Probable Cause to Believe Mr. Reed Committed a

      State Crime/Felony

      The Petition alleges the following state law violations by Mr. Reed while on

release:

      On January 16, 2021, a warrant was issued for the defendant’s arrest
      for Assault 2-Cause Serious Bodily Injury, Kidnapping 2-Seize/Carry
      Victim-DV, Assault 2-Strangulation-DV, Assault 3-Know/Reckless
      Cause Injury-DV, and False Imprisonment-DV, in Douglas County
      District Court, Case Number 21CR80. According to the arrest affidavit
      and the victim’s statement, the defendant and his current girlfriend,
      Leasia Robinson, went to a party in Colorado Springs with his ex-
      girlfriend (victim), Vanessa Whitfield. She stated they had “pre-gamed”
      with alcohol and continued to drink and consume marijuana while at
      the party to the point of intoxication. While driving back, all three
      parties were seated in the front seat, as there was no backseat, with the
      defendant driving, his current girlfriend next to him (Leasia), and
      Vanessa in the passenger seat. During the drive back, an argument
      began between the parties and a physical altercation ensued during

                                         6
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 7 of 12




         which time the vehicle was essentially stopped. At one point the
         defendant reached across Leasia and struck Vanessa with a closed fist
         to her nose. Vanessa began bleeding profusely and took additional
         strikes to her face, before she was able to curl into a defensive position,
         taking additional blows to the back of her head and neck. In addition, at
         one point during the altercation, the defendant placed his hands around
         her throat and squeezed tightly. Vanessa attempted to fight back and
         struck the defendant with her left hand, causing him to stop choking
         her.

         Vanessa eventually was able to exit the vehicle and sat on the sidewalk.
         While attempting to control the bleeding from her nose, the defendant
         exited the vehicle and grabbed her right arm and placed another around
         her throat forcing her back to the vehicle in the passenger seat. Vanessa
         was subsequently taken to Leasia’s apartment. Once at the residence,
         the defendant exited the vehicle and did not return. Leasia agreed to
         take Vanessa back to her residence. Ultimately, Vanessa was dropped
         off at her home and subsequently went to the hospital. Once at the
         hospital, officers observed several injuries consistent with her account
         of events. She had a bruised right eye with ruptured blood vessels, a
         bloody nose, swelling and bruising to her left hand and triceps, multiple
         small scratches around her neck, and bruising in the shape of a hand on
         her right forearm and bicep.

[#72.]

         Probation Officer Becker prepared these allegations from the Affidavit for

Arrest Warrant prepared by Detective Cleveland Holmes (“Holmes Affidavit”) of the

Parker Police Department. The Court received the Holmes Affidavit as Government

Exhibit 1. [#85.] The Holmes Affidavit alleges probable cause to believe Mr. Reed

committed the following state crimes: (1) false imprisonment (misdemeanor) – Colo.

Rev. Stat. § 18-3-303(1); (2) second degree assault with intent to cause bodily injury

causing serious bodily injury (felony) – Colo. Rev. Stat. § 18-3-203(1)(g); (3) second

degree kidnapping (felony) – Colo. Rev. Stat. § 18-3-302(1)(2); (4) third degree assault


                                             7
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 8 of 12




– knowingly or recklessly causing bodily injury (misdemeanor) – Colo. Rev. Stat. §

18-3-204(1)(a); (5) second degree assault – non-family – strangulation (felony) – Colo.

Rev. Stat. § 18-3-203(1)(i); and, (6) domestic violence – Colo. Rev. Stat. § 18-6-800.3.

Half of these are felonies. The Holmes Affidavit led to a probable cause finding by a

state court magistrate for a state court warrant for Mr. Reed’s arrest dated January

16, 2021. 3 [#85.]

         The Court acknowledges the hearsay-nature of the Holmes Affidavit. But

hearsay evidence is generally admissible in proceedings held under the Bail Reform

Act. See United States v. Valdez, 682 F. App'x 684, 686 (10th Cir. 2017) (“[N]umerous

courts have held that hearsay is permissible in a detention hearing.”); Young v.

Addison, No. CIV-10-608-D, 2011 WL 7272268, at *14 (W.D. Okla. Dec. 28, 2011)

(collecting cases and noting “The Tenth Circuit Court of Appeals and other courts

considering the issue have suggested that [the right to confront witnesses] does not

apply outside of the actual criminal trial.”), report and recommendation adopted, No.

CIV-10-608-D, 2012 WL 425268 (W.D. Okla. Feb. 9, 2012); United States v.

Hernandez, 778 F. Supp.2d 1211, 1219–27 (D.N.M. 2011) (collecting cases and

concluding the Confrontation Clause does not apply to detention or other preliminary

hearings).




3   Mr. Reed was arrested on the Petition before an arrest on the state warrant.
                                           8
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 9 of 12




      The Court finds the Holmes Affidavit sufficiently reliable. This is largely

because it includes information about extensive injuries law enforcement and medical

personnel observed on Ms. Whitfield’s person. Consider these excerpts:

      While speaking with Vanessa, Officer Stowell observed a multitude of
      injuries. Officer Stowell photographed these injuries and later uploaded
      them to evidence.com. Vanessa had swelling and bruising to her left
      hand, swelling on her left tricep, bruising in the shape of a hand on her
      right forearm, bruising in the shape of a hand in her right bicep, bruising
      and scratches on the front of her neck, large bruising on the back of her
      neck, large amounts of dried/active bleeding on the back of her head,
      swelling and dried blood on her nose, swelling around her right and left
      eyes, and multiple small scratches on her arms, neck, and face.

                                    *     *      *

      Prior to the interview, Detective Holmes reviewed the photographs
      taken by PPD CSI which showed bruising on Vanessa's back portion of
      her neck, inside part of her upper right arm, a bruised right eye with
      ruptured blood vessels in her right eyeball, and a bloody nose.

                                    *     *      *

      The attending physician indicated that seriously (sic) bodily injury did
      occur, from a nasal bone fracture.

                                    *     *      *

      . . . Dr. Mauk stated that serious bodily injury did occur based on the
      broken nose that Vanessa sustained during the altercation.

[#85 pp.5, 6.] The Holmes Affidavit further includes descriptions of law enforcement’s

retrieval of Ms. Whitfield’s bloody clothing and boots worn during the altercation, and

their photographs of a pile of bloody cloths Ms. Whitfield used to stop the profuse

bleeding from her nose. [See generally #85.]



                                          9
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 10 of 12




       Mr. Reed offers the Robinson Declaration which purports to refute the Petition

 and Holmes Affidavit. Ms. Robinson was present during the time Ms. Whitfield

 claims Mr. Reed assaulted her. The Robinson Declaration disavows Mr. Reed

 physically struck or was otherwise physically violent toward Ms. Whitfield on the

 night in question. [#86 at ¶5.] It acknowledges, however, a physical altercation in fact

 did occur; but it claims the altercation was instead between Ms. Robinson and Ms.

 Whitfield. The Robinson Declaration is vague in this regard. The only physical

 violence it acknowledges is that Ms. Robinson “did hit [Ms. Whitfield] in self-defense,”

 and it includes a picture of four fingertips on Ms. Robinson’s right hand. [#86-1

 (photo).] The picture shows Ms. Robinson’s acrylic nails broken off and three bloody

 fingertips. [Id.] The photo does not show cuts, swelling, bruising, or other injuries or

 indicia of an altercation other than the tips of four of Ms. Robinson’s fingers, three of

 which have minimal bleeding. [Id.]

       The Court finds the Holmes Affidavit more reliable than the Robinson

 Declaration. Between the two statements, it is undisputed a physical altercation

 involving Ms. Whitfield occurred. And the Robinson Declaration does not refute Ms.

 Whitfield presented with significant and multiple injuries. [#85.] The Robinson

 Declaration, which only states Ms. Robinson “did hit” Ms. Whitfield, is too vague to

 explain the multitude of serious injuries Ms. Whitfield suffered and which law

 enforcement and medical personnel documented. The more reliable explanation for

 those extensive injuries is the one posited by the Holmes Affidavit. The Court finds


                                            10
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 11 of 12




 the Holmes Affidavit credible evidence and it establishes probable cause under § 3148

 to believe Mr. Reed committed state crimes while on release.

 3.    Detention

       Because the Court’s probable cause finding under § 3148 involves three felony

 offenses, a rebuttable presumption arises that no condition or combination of

 conditions will assure Mr. Reed will not pose a danger to the safety of any other

 person or the community. 18. U.S.C. § 3148. In addition, since Mr. Reed pleaded

 guilty and awaits sentencing, under § 3143 he is to be detained unless the Court finds

 by clear and convincing evidence he is not likely to flee or pose a danger to the safety

 of any other person or the community if released.

       The Court has considered these respective standards and the factors under 18

 U.S.C. § 3142(g). The Court finds Mr. Reed has failed to rebut the presumption under

 § 3148 and failed to present clear and convincing evidence under § 3143.

       Other than the one missed UA in January 2021, by all accounts, Mr. Reed was

 successfully honoring the conditions of his release. But the landscape has drastically

 shifted. Mr. Reed has now pleaded guilty and awaits sentencing. He also now faces

 charges for multiple state crimes, including three felony offenses. The potential

 magnitude of this unfinished business may provide incentive to flee. Moreover, the

 physical altercation providing the basis for the state crimes (as detailed in the Holmes

 Affidavit) offers credible evidence of danger. For these reasons, Mr. Reed has failed

 to rebut the presumption under § 3148 that no condition or combination of conditions


                                           11
Case 1:20-cr-00063-DDD Document 88 Filed 01/30/21 USDC Colorado Page 12 of 12




 will assure he will not pose a danger to the safety of any other person or the

 community, and failed to establish clear and convincing evidence under § 3143 that

 he is not likely to flee or pose a danger to the safety of any other person or the

 community if released.

                                   *      *     *

       The Court ORDERS the Petition [#72] is GRANTED. It is FURTHER

 ORDERED that Mr. Reed’s release is REVOKED and he is ORDERED DETAINED

 pending sentencing.

       FURTHER ORDERED Mr. Reed is remanded; he must be afforded a

 reasonable opportunity for private consultation with defense counsel, and, on order

 of a court of the United States or on request of an attorney for the Government, the

 person in charge of the corrections facility must deliver him to a United States

 Marshal for the purpose of an appearance in connection with a court proceeding.

 DATED:      January 30, 2021

                                              BY THE COURT:


                                              _______________________________
                                              S. Kato Crews
                                              U.S. Magistrate Judge




                                         12
